             Case 1:19-cv-11081-ADB Document 1 Filed 05/10/19 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

____________________________________________________

TRUSTEES OF THE MASSACHUSETTS LABORERS’
HEALTH AND WELFARE FUND, MASSACHUSETTS
LABORERS’ PENSION FUND, MASSACHUSETTS
LABORERS’ ANNUITY FUND, NEW ENGLAND
LABORERS’ TRAINING TRUST FUND and
MASSACHUSETTS LABORERS’ LEGAL SERVICES FUND, C.A. No.
                  Plaintiffs,

                               vs.

ATLAS DRILLING LLC,
                  Defendant.

____________________________________________________


                                     VERIFIED COMPLAINT

                                     NATURE OF ACTION

        1.      This is an action brought pursuant to §§502 and 515 of the Employee Retirement

Income Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. §§1132(a)(3) and (d)(1) and

1145 and §301 of the Labor Management Relations Act (“LMRA”), as amended, 29 U.S.C.

§185, by employee benefit plans to enforce the obligations to make contributions and pay

interest due to the plans under the terms of a collective bargaining agreement and the plans.

                                         JURISDICTION

        2.      The Court has exclusive jurisdiction of this action pursuant to §502(a), (e) and (f)

of ERISA, 29 U.S.C. §§1132(a), (e) and (f), and concurrent jurisdiction pursuant to §301 of the

LMRA, as amended, 29 U.S.C. §185, without respect to the amount in controversy or the

citizenship of the parties.
             Case 1:19-cv-11081-ADB Document 1 Filed 05/10/19 Page 2 of 7



                                            PARTIES

        3.       The Massachusetts Laborers’ Health and Welfare Fund is an “employee welfare

benefit plan” within the meaning of §3(3) of ERISA, 29 U.S.C. §1002(3). It provides health,

dental and prescription benefits and life insurance, accident insurance, and accident and sickness

benefits to participants. The Fund is governed by its Trustees and is administered at 1400

District Avenue, Burlington, Massachusetts, (“the Fund office”) within this judicial district.

        4.       The Massachusetts Laborers’ Pension Fund is an “employee pension benefit plan”

within the meaning of §3(2)(A) of ERISA, 29 U.S.C. §1002(2)(A). It provides participants with

a defined pension benefit. The Fund is governed by its Trustees and is administered at 1400

District Avenue, Burlington, Massachusetts, within this judicial district.

        5.       The Massachusetts Laborers’ Annuity Fund is an “employee pension benefit

plan” within the meaning of §3(2)(A) of ERISA, 29 U.S.C. §1002(2)(A). This Fund is a defined

contribution fund. The Fund is governed by its Trustees and is administered at 1400 District

Avenue, Burlington, Massachusetts, within this judicial district.

        6.       The New England Laborers’ Training Trust Fund is an “employee welfare benefit

plan” within the meaning of §3(1) of ERISA, 29 U.S.C. §1002(1). This Fund trains apprentices

and journey workers in the construction industry. The Fund is governed by its Trustees and is

administered at 37 East Street, Hopkinton, Massachusetts, within this judicial district.

        7.       The Massachusetts Laborers’ Legal Services Fund is an “employee welfare

benefit plan” within the meaning of §3(1) of ERISA, 29 U.S.C. §1002(1). The Fund is governed

by its Trustees and is administered at 1400 District Avenue, Burlington, Massachusetts, within

this judicial district.




                                                 2
            Case 1:19-cv-11081-ADB Document 1 Filed 05/10/19 Page 3 of 7



       8.      The Health and Welfare, Pension, Annuity, Training and Legal Services Funds

are multi-employer plans within the meaning of §3(37) of ERISA, 29 U.S.C. §1002(37). They

are hereinafter collectively referred to as “the Funds.” The Funds are third party beneficiaries of

the collective bargaining agreement between Defendant Atlas Drilling LLC (“Atlas”) and the

Massachusetts & Northern New England Laborers’ District Council (“Union”).

       9.      Defendant Atlas Drilling LLC is a Massachusetts limited liability company with a

principal place of business at 85 Constitution Lane, Suite 100F, Danvers, Massachusetts, and is

an employer engaged in commerce within the meaning of §3(5) and (12) of ERISA, 29 U.S.C.

§1002(5) and (12) and within the meaning of §301 of the LMRA, 29 U.S.C. §185.

                            GENERAL ALLEGATIONS OF FACT

       10.     On or about May 1, 2016, Atlas agreed in writing to be bound to the terms of the

Acceptance of Agreement(s) and Declarations of Trust establishing Plaintiff Funds, to the terms

of collective bargaining agreements requiring contributions to Plaintiff Funds, and to any

successor agreements. A true and accurate copy of Atlas’s signed Acceptance of Agreement(s)

and Declarations of Trust (“Acceptance of Agreements”) is attached hereto as Exhibit A.

       11.     Because of the Acceptance of Agreements, Atlas is party to the Building and Site

Construction Agreement between the Union and the Associated General Contractors Association

of Massachusetts, Inc. and the Building Trades Employers’ Association of Boston and Eastern

Massachusetts, Inc. (the “CBA”), as well as the collective bargaining agreements between the

Union and the Labor Relations Division of the Construction Industries of Massachusetts, Inc.

and the Union and the Foundation and Marine Contractors’ Association of New England, Inc.

All of the agreements’ terms that are relevant to this case are materially the same as those




                                                 3
          Case 1:19-cv-11081-ADB Document 1 Filed 05/10/19 Page 4 of 7



contained in the CBA. A copy of the relevant pages of the 2016 - 2020 CBA is attached hereto

as Exhibit B.

       12.      The CBA requires employers to make contributions to each of the Plaintiff Funds

for each hour worked by covered employees at rates prescribed therein by the 20th of the month

following the month in which the work was performed. See Ex. B, pp. 25-30, 49.

       13.      The CBA also requires employers to remit contributions to the New England

Laborers’ Health and Safety Fund, the New England Laborers’ Labor-Management Cooperation

Trust, the Massachusetts Construction Advancement Program and the Massachusetts Laborers’

Unified Trust (collectively the “non-ERISA Funds”) for each hour worked by covered

employees at prescribed rates. Further, it specifies that dues and contributions to the Laborers’

Political League (“LPL”) shall be deducted from the pay of each employee and forwarded to the

Funds. Id. at 21-22, 26-27, 31-33.

       14.      The Fund office collects the contributions owed to all of the ERISA and non-

ERISA Funds and the dues owed to the Union.

       15.      All employers that are delinquent in the payment of contributions are charged

interest on the delinquency at the rate of 10 percent per annum, liquidated damages in the

amount of 20 percent of the delinquency, and reasonable attorneys’ fees and costs to collect the

delinquency. Id. at 34-35.

       16.      Signatory contractors such as Atlas are obligated to submit remittance reports

each month, on which they list the hours worked by their employees and calculate the amount of

contributions due the Funds for all work performed by their employees in a given month. They

are also required to submit to periodic audits of their payroll related records.




                                                  4
            Case 1:19-cv-11081-ADB Document 1 Filed 05/10/19 Page 5 of 7



       17.     On or about March 18, 2019, the Funds audited Atlas and determined that it owed

$45,630.68 in contributions for January and February 2019. Atlas is also delinquent for March

2019 and, on information and belief, Atlas employed laborers for work covered by the CBA

during March 2019.

                            COUNT I - VIOLATION OF ERISA -
                             DELINQUENT CONTRIBUTIONS

       18.     Plaintiffs repeat and reallege each and every allegation contained in paragraphs 1

through 17 above.

       19.     The failure of Atlas to make payment of all contributions owed to Plaintiff Funds

on behalf of all covered employees violates §515 of ERISA, 29 U.S.C. §1145.

       20.     Absent an order from this Court, Atlas will continue to ignore its obligations to

remit the contributions it owes to the Funds.

       21.     A copy of this Complaint is being served upon the Secretary of Labor and the

Secretary of the Treasury by certified mail as required by §502(h) of ERISA, 29 U.S.C.

§1132(h).

      COUNT II - VIOLATION OF COLLECTIVE BARGAINING AGREEMENT -
            DELINQUENT CONTRIBUTIONS, INTEREST, AND DUES

       22.     Plaintiffs repeat and reallege each and every allegation contained in paragraphs 1

through 21 above.

       23.     The CBA is a contract within the meaning of §301 of the LMRA, 29 U.S.C. §185.

       24.     The failure of Atlas to pay the $45,630.68 in contributions and dues it owes for

January and February 2019, together with the contributions owed for March 2019 violates the

terms of the CBA.

       WHEREFORE, Plaintiffs request this Court grant the following relief:




                                                5
            Case 1:19-cv-11081-ADB Document 1 Filed 05/10/19 Page 6 of 7



       a.      Order the attachment of the machinery, inventory, bank accounts and accounts

receivable of Atlas;

       b.      Enter a preliminary and permanent injunction enjoining Atlas from refusing or

failing to pay the contributions and interest owed to the Funds;

       c.      Enter judgment in favor of the Funds on Count I in the amount of all contributions

due for the months of January through March 2019, plus any additional amounts determined by

the Court to be owed to the Funds or which may become due during the pendency of this action,

together with interest on the unpaid contributions at 10 percent per annum, liquidated damages in

an amount equal to 20 percent of the total of unpaid contributions or the total interest owed,

whichever is greater, reasonable attorneys’ fees, and costs, all pursuant to 29 U.S.C. §1132(g)(2);

       d.      Enter judgment in favor of the Funds on Count II in the amount of $45,630.68 and

all unpaid contributions and dues for the month of March 2019, plus any additional amounts

determined by the Court to be owed to the Funds or which may become due during the pendency

of this action; and

       e.      Such further and other relief as this Court may deem appropriate.

                                                     Respectfully submitted,

                                                     TRUSTEES OF THE MASSACHUSETTS
                                                     LABORERS’ HEALTH AND WELFARE
                                                     FUND, et al.,

                                                     By their attorneys,

                                                     /s/ Anne R. Sills
                                                     Anne R. Sills, Esquire
                                                     BBO #546576
                                                     Nathaniel Goldstein, Esquire
                                                     BBO #666101
                                                     Sasha N. Gillin, Esquire
                                                     BBO #690769




                                                 6
             Case 1:19-cv-11081-ADB Document 1 Filed 05/10/19 Page 7 of 7



                                                     Segal Roitman, LLP
                                                     33 Harrison Avenue, 7th Floor
                                                     Boston, MA 02111
                                                     (617) 742-0208, Ext. 232
                                                     asills@segalroitman.com




Dated: May ____, 2019




                                       VERIFICATION

        I, Louis A. Mandarini, III verify that I have read the above Verified Complaint, and the
factual allegations set forth therein are true and accurate based on my personal knowledge,
except for those allegations based on information and belief, and, as to those allegations, I
believe them to be true.

         SIGNED UNDER THE PAINS AND PENALTIES OF PERJURY THIS _____ DAY OF

MAY, 2019.

                                                     ____________________________________
                                                     Louis A. Mandarini, III




ARS/ars&ts
6306-19122/complt.doc




                                                7
